Title: Report on the Petition of Stephen Steele, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792 Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by the House of Representatives, the Memorial of Stephen Steele, submits the following report thereupon.
That the Memorialist prays for the allowance of an Account, exhibited by him, amounting to five hundred and one pounds, eight shillings and seven pence, New York Currency, for work and materials expended in preparing and fitting up field-pieces and howitzers, for the use of the United States, between the ninth of February and seventh of September, 1776.
That he has suggested, that by the removal of many persons, who were Agents in the business which he transacted, and the loss of certain documents, which were taken by the enemy, he has not been able to obtain a settlement in the usual mode, although he has made frequent applications therefor.

The Secretary is informed by the accounting Officers of the Treasury that a due examination has been made, and that no evidence can be found that the claim was exhibited in season; and that it is considered, as barred under the existing limitation Acts of Congress.
It has also been represented to the Secretary, that an account of the Memorialist under the date of September 12th 1776, for services of a similar nature to those, for which compensation is now claimed, amounting to three hundred and sixty pounds New York Currency, was certified by the then Colonel of Artillery, on the 24th of September 1776, and afterwards paid by Nathaniel Cranck, an Officer of the Quarter Master’s department.
It also appears, that the Memorialist was a Captain of a Company of Wheelwrights, in the year 1777, and received payment, on sundry rolls, for the services of himself and Company, of John Keese, Esquire, then an Officer in the Quarter Master’s department.
From which circumstances, and inasmuch as by the attestation of the petitioner accompanying his memorial, it appears, not only, that his vouchers have been lost, but that the fact of their loss can no otherwise be ascertained, than by his own testimony, strong objections arise to his claim, independent of its being barred by the Acts of limitation.
The zeal of the petitioner in the cause of his country, his having suffered a loss of property, and his present distress, are believed to be truly represented; but circumstanced, as his case is, the special interposition of the legislature in his favor, does not appear to be recommended by any considerations sufficiently special or cogent.
All which is humbly submitted,

Alexander HamiltonSecry. of the Treasry.
Treasury DepartmentNovember 21st 1792

